DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 27, 2022, the applicants have elected compounds of formulae VI and VIII having specific values of variables L1, L2., L3, L4 and X without traverse for further prosecution.
3. Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing instant compounds of formulae VI or VIII where variables L1-L4 represent every known aryl, cycloalkyl, cycloalkenyl, heteroaryl, heterocyclyl, carbene, dione, cyanogen and phosphine group in the art. The specification exemplifies about 2000 metal complexes on pages 35-97. However, there is not a single compound present out of these about 2000 metal complexes which reads upon the elected species of compounds of formulae VI or VIII. There is only one metal complex present where variable L1 represents pyridine, variable L2 represents pyrazole, variables L3 and L4 represent phenyl rings and variable X represents O (see metal complex on pages 54, 59, 79 and 84). However, even this metal complex does not read upon compounds of formula VIII since this metal complex has only one pyridine ring (variable L1) and two pyrazole rings (variable L2) instead of two pyridine rings and one pyrazole ring as required by compounds of formula VIII.

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the values of variable R91, R101, W and Ri1 are not defined.
In claim 5, variables Uc and Wc are defined. However, these variables are not present in the claim.
In claim 6, the value of variable Rv is not defined.
In claim 7, metal complexes Ir1-Ir-25, Rh1-Rh-25 and Pt1-Pt13 are mentioned. However, their structures are missing in the claim.

                        IMPROPER      MARKUSH      GROUP
10. Claims 1-15 are rejected under doctrine of Improper Markush Grouping since the compounds of various formulae I through X have different core structures. Also, there is no common core present in compounds of formulae VI and VIII. In compounds of formulae VI and VIII, the values of variables L1, L2, L3, L4 and X are critical for the common core of these metal complexes.

Allowable Subject Matter
11. The following is a statement of reasons for the indication of allowable subject matter: The instant compounds of formula VIII directed to the elected species, are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the art, Li (U.S. Patent 9,385,329, cited on applicant’s form 1449) discloses platinum metal complexes which are closely related to the elected species. However, the most closely related metal complexes (see metal complexes in col. 125, lines 40-50, col. 151, lines 5-15 and col. 167, lines 5-65) disclosed by Li differ from the instant metal complexes by having additional O or N present between two phenyl rings (variables L3 and L4). Furthermore, there is no teaching, guidance or motivation present in the prior art to modify the metal complexes of Li to prepare the instant metal complexes.
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                   /CHARANJIT AULAKH/                                   Primary Examiner, Art Unit 1625